Citation Nr: 1235434	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left hip disability, to include a left total hip arthroplasty and arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss, a left total hip arthroplasy, and left hip arthritis.

The Veteran testified before the undersigned at a September 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In January 2011, the Board remanded these matters for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is the result of an in-service injury.

2.  The Veteran's current left hip disability is not the result of an in-service disease or injury and did not manifest in service or within a year of his separation from service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claim of service connection for bilateral hearing loss, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

With regard to the claim of service connection for a left hip disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2007, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a left hip disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the December 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's September 2010 hearing, the undersigned identified the issues on appeal (including entitlement to service connection for a left hip disability, to include total left hip replacement and left hip arthritis), asked the Veteran about any treatment for this disability, and advised him to attempt to obtain a medical opinion demonstrating a link between his current hip disability and service.  Further, the Veteran provided testimony as to the symptoms and history of his left hip disability and has submitted additional evidence during the course of the appeal.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, all of the identified relevant post-service VA treatment records, and some of the identified relevant post-service private medical records.  In addition, the Veteran was afforded a VA examination for a left hip disability.   

In its January 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, attempt to obtain any relevant private medical records from Dr. Snyder and Dr. Eggers and to schedule the Veteran for a VA examination to obtain an opinion as to the etiology of his current left hip disability.  A VA examination was conducted in February 2011 and an opinion was provided as to the etiology of the Veteran's left hip disability.

In a January 2011 letter, the Veteran was asked to complete the appropriate release forms so as to allow VA to obtain all relevant post-service medical records from Dr. Snyder and Dr. Eggers.  He subsequently submitted the completed authorization forms, the AOJ requested all relevant records from these physicians in March 2011, and all available relevant records were received from Dr. Eggers.

In April 2011, Dr. Snyder responded that there were no records of treatment for the Veteran in his possession because he was legally required to destroy such records after 10 years.  In June 2011, the AOJ informed the Veteran that records from Dr. Snyder were unavailable, requested that he submit any such records in his possession, and informed him that his claim could be decided within 10 days if no additional evidence was received.  Any further efforts to obtain treatment records from Dr. Snyder would be futile.  38 C.F.R. § 3.159(c)(2).


Therefore, the AOJ substantially complied with all of the Board's January 2011 remand instructions and VA has no further duty to attempt to obtain additional treatment records or afford additional examinations.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A February 2011 VA audiological examination report reveals that the Veteran has current bilateral hearing loss as defined by VA.  See Id.  Thus, current bilateral hearing loss has been demonstrated.

The Veteran has reported on several occasions that he was exposed to loud noises in service associated with military weaponry while engaged in weapons training and while serving aboard a ship in support of ground forces off the coast of Vietnam.  He was also exposed to loud noises associated with equipment (e.g. chipping guns) used to clean and sand paint off of Naval ships.  He also reportedly experienced recreational noise exposure following service while hunting.  All such noise exposure occurred without the use of hearing protection.

The Veteran's certificate of discharge from service, DD 214, reflects that his military occupational specialty (MOS) was a storekeeper, that he received the Vietnam Service Medal and Vietnam Campaign Medal, and that he served aboard the U.S.S. Mispillion.  He is competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Further, there is nothing to explicitly contradict his reports and they are not inconsistent with the evidence of record and the circumstances of his service. Therefore, his reports of in-service noise exposure are credible and in-service acoustic trauma is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  

There are conflicting medical opinions as to the etiology of the Veteran's current bilateral hearing loss.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

An August 2009 VA examination report includes an opinion that it was not likely ("less likely than not") that the Veteran's hearing loss was related to military noise exposure.  The audiologist who provided the opinion reasoned that the Veteran had onset of mild high frequency hearing loss at the time of his induction into service.  However, the informal whispered and spoken voice test was used upon his separation from service, and the results of such tests showed normal hearing bilaterally (15/15).  The examiner acknowledged; however, that this type of examination was not highly specific for high frequency hearing loss; and that, the possibility of some worsening could not be ruled out.

The audiologist who conducted the February 2011 VA examination opined that the Veteran's hearing loss was likely ("as least as likely as not"/"50/50 probability) caused by or the result of military acoustic trauma.  This opinion was based on the fact that the Veteran had worked in a noisy military occupation and had primarily worked in a quiet environment during his civilian life, with only limited recreational noise exposure.  A high frequency hearing loss was present at the time of the Veteran's enlistment, but the use of whispered stimuli precluded assessment of potential change in high frequency hearing while in the Navy.

The pre-induction examination referred to by the VA examiners was completed in April 1968.  


It showed the following results using the ASA criteria:

Hertz	500	1,000	2,000	3,000	4,000

Right	5	-5	5	0	25
Left	 	-5	-5	-5	5	35

If converted to ISO or ANSI standards these findings would suggest the presence of hearing loss disability, at least in the left ear, as defined in 38 C.F.R. § 3.385.  See Thatcher v. Missouri, No. WD 59192 (Mo. App. W.D 2002).  The examination was; however, interpreted as normal, inasmuch as the Veteran's ears, including audiology testing, were reported as normal.  Accordingly, it is not clear from the record whether hearing loss disability was identified on the examination for service entrance.  Resolving reasonable doubt in the Veteran's favor, he is presumed to have been in sound condition at service entrance.  38 U.S.C.A. § 1111 (West 2002).  There is not clear and unmistakable evidence that the disability pre-existed service and was not aggravated, as would be needed to rebut that presumption.  Id.

The August 2009 opinion is of limited probative weight because it is essentially entirely based on a lack of evidence of hearing problems at the time of the Veteran's separation from service, but the rationale acknowledges that there was no reliable testing at the Veteran's service separation and that there was possible aggravation during service.  The opinion is, thus not supported by a coherent rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The February 2011 opinion, however, is accompanied by a rationale that was based upon examination of the Veteran and a review of his medical records and reported history and is consistent with the evidence of record.  Therefore, this opinion is entitled to substantial probative weight.  

In light of the February 2011 opinion and resolving reasonable doubt in favor of the Veteran, the Board concludes that the weight of the evidence reflects that the criteria for service connection for the currently diagnosed bilateral hearing loss have been met.  Thus, service connection is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.385.

Left Hip Disability

A February 2011 VA examination report indicates that the Veteran has been diagnosed as having left hip degenerative osteoarthritis post total hip replacement.  Thus, a current left hip disability has been demonstrated.

The Veteran contends that he began to experience left hip problems in service as a result of his shipboard duties while in the Navy.  For example, his duties often required him to climb stairs and spend long periods of time sitting on a slab of wood suspended over the side of the ship in order to perform maintenance on the ship.  Although his hip problems had become more noticeable in the years after service, they first began in service and had continued ever since that time.  During the September 2010 hearing, the Veteran's wife reported that she had been married to the Veteran for 28 years and that although the Veteran had never told her about any left hip problems for many years after service, he had always walked with a "little limp". 

The Veteran is competent to report symptoms of a left hip disability as well as a continuity of symptomatology.  Also, his wife is competent to report her observations of the Veteran's symptoms.  However, such reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

There is no evidence of any complaints of or treatment for left hip problems in the Veteran's service treatment records and his March 1971 separation examination was normal other than for a scar.

The evidence otherwise indicates that the Veteran's current left hip disability did not manifest until many years after service.  The first post-service clinical evidence of a left hip disability is a February 2001 private examination report which includes a report of left hip/left pelvis discomfort.  Examination revealed full range of motion of the left lower extremity, a normal pelvis, equal strength in both lower extremities, intact sensation to light touch, and no obvious deformities.  A diagnosis of left lower extremity discomfort of questionable etiology was provided.

A February 2001 examination report from Dr. Eggers includes a report of a 4 year history of left hip and groin pain.  Such pain was worse when the Veteran stood and was alleviated when he sat, and he reported a noticeable decrease in the range of motion of his hip.  Examination revealed that hip rotation was "quite restricted" on the left, but that gait and station were normal.  Dr. Eggers reviewed X-rays dated in 1997 and concluded that there appeared to be some degenerative changes in the left hip joint.

The first documented diagnosis of left hip arthritis is an April 2001 examination report from Dr. Donley.  During the examination the Veteran reported that he had experienced progressive left hip pain for approximately 3 to 4 years, but that he had "never really had any trauma."  Examination of the hip revealed no internal rotation or flexion contracture and reproducible pain by internal rotation of the hip.  X-rays revealed left hip arthritis.  The Veteran was diagnosed as having arthritis of the left hip.

There is no clinical or lay evidence of any earlier left hip symptoms following service.  The absence of any evidence of left hip symptoms for decades after service weighs the evidence against a finding that the Veteran's left hip disability was present in service or in the year or years immediately after service.

The Veteran has provided contradictory statements as to the history of his left hip disability.  Although he reported during the September 2010 hearing that he first began to experience left hip problems in service and that they had progressively worsened since that time, he reported during the February and April 2001 examinations with Dr. Eggers and Dr. Donley that he had experienced left hip pain for approximately 3 to 4 years.  In his November 2007 claim (VA Form 21-526), he reported that arthritis first became manifest in 1997.  Furthermore, he reported during the February 2011 VA examination that his left hip was not symptomatic during service and that arthritic pain and stiffness of the hip first had its onset in the 1990s.

In light of the contemporaneous record showing no identified hip disability or complaints at service separation, that his March 1971 separation examination did not reflect any left hip abnormalities, and his inconsistent and contradictory statements concerning the history of his left hip symptoms, the Board concludes that the reports of a continuity of left hip symptomatology since service are not credible.  

In this regard the Veteran's spouse acknowledged that although she was living with the Veteran he voiced no complaints referable to the hip for many years.  Although she reported a "little limp" she apparently did not associate this with a hip disability at the time, and as a lay person she would lack the expertise needed to say that this was diagnostic of a hip disability.

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no credible evidence showing any diagnosed left hip arthritis in service, and the Veteran has not reported any such diagnosed disability in service.  Hence, service connection cannot be granted on this basis here.

The only medical opinion of record as to the etiology of the Veteran's current left hip disability reflects that it is not related to service.  The nurse practitioner who conducted the February 2011 VA examination opined that the left hip disability was not likely (less likely than not") secondary to or the result of military service.  She reasoned that there was no documented accident/injury which would account for a military cause of the Veteran's left hip degenerative condition.  He had not reported any left hip complaints or functional problems during service and there was no medical evidence of any complaints of or treatment for left hip problems in service.  A review of post-service treatment records did not reveal any references to left hip symptoms prior to the late 1990s.

The examiner who provided the February 2011 opinion did not explicitly acknowledge and discuss the reports of left hip symptoms in service and of a continuity of symptomatology in the years since service in formulating her opinion.  However, as explained above, the report of a continuity of symptomatology is not deemed to be credible and an opinion based on such an inaccurate history would be inadequate and of no probative value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The February 2011 opinion was otherwise based upon an examination of the Veteran and a review of his medical records and reported history and is accompanied by a detailed rationale that is consistent with the evidence of record. Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).
 
The Veteran has expressed his belief that his current left hip disability is related to his shipboard duties in service.  However, as a lay person, he lacks the expertise to say that the disability is related to his duties in service, as opposed to some other cause.  It would require medical expertise to evaluate the left hip disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence. 38 C.F.R. § 3.159(a)(1), (2) (2011).

The Veteran has received treatment from medical professionals for his left hip disability, but none have attributed this disability to service.  Rather, the only medical opinion of record reflects that no such relationship exists.

There is no other medical or lay evidence of a relationship between the Veteran's current left hip disability and any disease or injury in service, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current left hip disability is related to service, manifested in service, or manifested within a year after his March 1971 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim of service connection for a left hip disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a left hip disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


